Citation Nr: 1827557	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-09 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as stomach disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Army from April 1966 to March 1968, with additional service in the Puerto Rico National Guard from 1978 to 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO, inter alia, denied service connection for GERD.  In May 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2013.  

In April 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO; a transcript of that hearing is of record.  

In August 2015, the Board remanded the claim on appeal for further development.  After accomplishing further action, in February 2018, the agency of original jurisdiction (AOJ) issued a supplemental SOC (SSOC) continuing  the  denial of service connection for GERD.

While the Veteran previously had a paper claims file, this appeal is not being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the  claim for service connection for GERD-along with the TDIU claim, for which the Veteran has completed the first of two actions required to place this matter in appellate status-is  again being remanded to the AOJ    VA will notify the Veteran when further action, on his part, is required. 



REMAND

Unfortunately, the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the August 2015 remand, the Board requested a medical etiology opinion as to whether the Veteran's GERD had its onset during service or is otherwise medically related to service; OR if not, was caused or is aggravated by service-connected disability, to include posttraumatic stress disorder (PTSD).  In effect, the VA examiner was asked to provide a medical opinion on both direct and secondary service connection.  On remand, the Veteran underwent VA examination in January 2017 .  That examiner  provided a negative medical opinion as to whether the Veteran's GERD was proximately due to or the result of the Veteran's service-connected condition (in this case, PTSD).  However, the VA examiner did not, however, opine as to whether the Veteran's GERD had its onset during service or is otherwise medically related to service, nor did the VA examiner opine as to whether the Veteran's GERD is aggravated by his service-connected PTSD.

For these reasons, the January 2017 VA medical opinion regarding service connection for GERD did not substantially comply with the Board's August 2015 remand directives.  Thus, another remand of this matter is required to ensure such compliance.  Stegall, supra; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with).

Prior to undertaking further action responsive the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b)(1) (2012); but see also 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159  (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim which an appeal has perfected.

 As a final matter, in the August 2015 remand, the Board directed the AOJ  to furnish the Veteran a SOC with respect to the  denial of a TDIU, along with a VA Form 9, and to afford the Veteran a full opportunity to perfect an appeal as to that issue.  This has not been accomplished.  Accordingly, this matter must also again being remanded for the compliance with the prior remand directive in this regard.  




Accordingly, these matters are hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative an appropriate SOC with respect to the denial of a TDIU, along with a VA Form 9, and afford them full opportunity to perfect an appeal as to that issue.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any issue not currently in appellate status - as regards the claim referenced above, within 60 days of the issuance of the SOC - a timely appeal must be perfected. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim for service connection for GERD  on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.   All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician an addendum opinion addressing the etiology of the Veteran's  GERD .

Only arrange for the Veteran to undergo further VA examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS or Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Based on a review of all pertinent lay and medical evidence, the physician  should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's GERD:

 (a) had its onset during or is otherwise medically-related to the Veteran's military service; or, if not,

 (b) was caused OR is or has been aggravated (worsened beyond natural progression) by any service-connected disability(ies), to particularly  include PTSD.  If aggravation is found, the examiner should quantify the degree of additional disability resulting from aggravation. to include (to the extent possible) identifying, the baseline level of disability prior to the aggravation.  

In addressing the above, the examiner must consider and discuss all relevant medical evidence and lay assertions - to include competent assertions as to in-service events, and as to nature, onset and continuity of symptoms.  

Notably, with respect to direct service connection, the absence of documented evidence of diagnosis of or treatment for a specific disability or symptoms during and/or shortly after service should not, alone, serve as the sole basis for a negative opinion.  

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and that such reports must be acknowledged and considered in formulating the requested opinion.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

Complete, clearly-stated rationale for the conclusions reached-to include citation to pertinent evidence and/or medical principles relied upon to form such conclusions-must  be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6. After completing the requested actions, and any additional notification and/or development action deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority. 

7. If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the  appeal.  38 C.F.R. § 20.1100(b) (2017).


